Cunningham, J.
This case was tried before the court without a jury by agreement of the parties. The defendant, Floyd E. Reamore, appeared and answered and defended the action upon the trial. The defendant, John S. Ackley, defaulted and has not appeared in this action except as a witness.
A collision occurred on June 30, 1939, in the village of Camden, N. Y., bétween a Chevrolet sedan owned by William J. Peltier, and driven by the defendant Ackley, and a Hudson automobile owned by the plaintiff’s husband in which the plaintiff was a passenger.
*460The Chevrolet had been sold to Peltier by the defendant Reamore and at the time of the collision the Chevrolet was bearing dealer’s number plates which had been issued to Reamore, but the time within which Reamore was permitted by law to loan his dealer’s number plates to Peltier had expired.
The court made the following findings of fact, among others: That the accident was caused by the negligence of Ackley and that the plaintiff was free from contributory negligence; that the defendant Reamore is an automobile dealer and garage owner, doing business in the city of Rome, N. Y.; that the Chevrolet automobile driven by Ackley at the time of the accident was taken in trade by Reamore in April, 1939.; that Reamore put the car in condition and sold it to Peltier, a mechanic working in his garage; that ‘ ‘ the sole and actual owner of the 1933 Chevrolet automobile at the time of the accident was William J. Peltier;” that at the time of the accident the defendant Ackley was driving such Chevrolet automobile with the permission and consent of William J. Peltier; that at all times between May 10, 1939, and June 30, 1939, the defendant Reamore knew that Peltier was driving the Chevrolet upon the public highways and making use of the defendant Reamore’s dealer’s plates for that purpose, and that Reamore consented to such use of the car with his plates thereon; that the defendant Ackley was a stranger, and unknown to the defendant Reamore, and that he was driving the Chevrolet “ without the express knowledge or consent of the defendant Reamore;” that Peltier purchased the car from Reamore on May 10, 1939, and that a duplicate copy of the certificate of sale was filed in the office of the Motor Vehicle Bureau on May 22, 1939. This was before the time of the accident.
The court below held that the defendant Reamore was estopped from claiming that he was not the owner of the Chevrolet car at the time of the accident, relying upon the case of (Shuba v. Greendonner, 271 N. Y. 189). In that case it was held that the defendant had intentionally registered the vehicle in his own name and that he would not be permitted to prove after an accident that he had never owned the vehicle.
The defendant Reamore was held liable in this case because at the time of the accident the Chevrolet automobile owned by Peltier had affixed thereto dealer’s number plates issued to Reamore.
A dealer who has sold a car may permit the purchaser to use plates issued to the dealer for a period of five days upon compliance with certain statutory provisions. (Vehicle and Traffic Law, § 63.) ' ,
*461In Rathfelder v. Flag (257 App. Div. 71; affd., 282 N. Y. 563) it was held that the use on a truck of dealer’s number plates issued to the defendant Flag was prima facie proof that he was the owner of the truck, but that such proof, however, was fully overcome by the defendant’s evidence. In that case the judgment in favor of the plaintiff was reversed and the complaint was dismissed.
In Buono v. Stewart Motor Trucks, Inc. (263 App. Div. 969) it appeared that the truck involved in the accident bore dealer’s number plates which had been issued to the defendant. The court said that while this was presumptive proof of the defendant’s ownership of the truck, the testimony of disinterested witnesses showed that the defendant had sold the car to a third party previous to the accident. The court, in dismissing the complaint, said: “ If the appellant-dealer did not comply with the statute in giving notice of such loan of plates, that fact was not causally connected with the accident or with plaintiff’s injuries.”
The two cases cited above show conclusively that the courts do not hold that an automobile dealer, who permits use of his' dealer’s number plates without complying with the statute, is estopped from denying that he is the owner of the vehicle on which the plates are displayed.
In this case it was found by the court below upon sufficient evidence that Reamore was not the owner of the Chevrolet at the time of the accident.
The judgment should be reversed upon the law, with costs, and the complaint should be dismissed upon the law, with costs, and the findings of fact below should be affirmed.